PROB 35 Report and Order Terminating Probation/Supervised Release
(Rev. 6/17) Prior to Original Expiration Date

UNITED STATES DISTRICT COURT
FOR THE

 

SOUTHERN DISTRICT OF GEORGIA cverk MM (ULMa_
SAVANNAH DIVISION SOMMIS |. GF GA
UNITED STATES OF AMERICA
v. Crim. No. 4:05CR00335-1

Kenneth Timmons

On October 30, 2015, the above named was placed on supervised release for a period of S years. He has
complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

Respectfully submitted,

Christopher Gaines
U.S. Probation Officer

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the

proceedings in the case be terminated.
Dated this SPs) day of CL —- , 2019, 5
ta
“bay had
: a7

Dudley H. Boweh, Jr.
United States District Judge
